ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the final rejection of October 10, 2019, Examiner noted that the disclosure of the prior-filed application, Application No. 12/864,357, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 57 and 62.
	In an interview with Robert Hunt on February 2, 2022, Examiner proposed amending "the control system is arranged to receive data from the detector, to determine a volume of the liquid pumped through the first patient line or the second patient line, and to thereby determine whether the fluid handling cassette is connected to the first patient line or the second patient line" of claims 57 and 62 to "the control system is arranged to determine a volume of the liquid pumped through the first patient line or the second patient line, and to thereby determine whether the fluid handling cassette is connected to the first patient line or the second patient line" by Examiner’s Amendment.
Examiner noted that the information disclosure statement filed July 12, 2019 (17 pages), fails to comply with 37 CFR 1.98(a)(2). Applicant has not addressed this concern. Concern is maintained.
Examiner noted that the information disclosure statement filed July 12, 2019 (17 pages), fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Applicant has not addressed this concern. Concern is maintained.
Examiner objected to claims 23 and 60. Applicant amended claims 23 and 60 in the reply of April 1, 2020. Objection is withdrawn.
Examiner rejected claims 22, 23, and 54-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph:
In regards to “and to measure a priming volume” of claim 22, Examiner proposed changing said limitation to "and to determine a priming volume" by Examiner’s Amendment, as agreed to in the interview with Robert Hunt on February 2, 2022.
In regards to wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is connected to the first patient line or to the second patient line “based on the priming volume” of claim 22, Applicant’s arguments are persuasive (Appeal Brief of January 6, 2022, pages 5-8). Rejection is withdrawn.
In regards to wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is the first type of the two types of fluid handling cassettes or the second type of the two types of fluid handling cassettes “by determining the volume of the fluid used to prime the first patient line or the second patient line” of claim 23, Applicant’s arguments are persuasive (Appeal Brief of January 6, 2022, pages 8-10). Rejection is withdrawn.
In regards to “the control system is arranged to receive data from the detector, to determine a volume of the liquid pumped through the first patient line or the second 

Information Disclosure Statement
The information disclosure statement filed July 12, 2019 (17 pages), fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of WO 94/11093 has not been provided in the present application file or in the parent application file for consideration

The information disclosure statement filed July 12, 2019 (17 pages), fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
The citation for US 7,544,301 is missing a name of patentee
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hunt on February 2, 2022.
The application has been amended as follows: 

	Claim 22 (Currently Amended) A peritoneal dialysis system comprising: 
	a fluid handling cassette connected to a first patient line or a second patient line configured to fluidly connect to a peritoneal cavity of a patient, the fluid handling cassette including at least one pump chamber to move a dialysate solution in the first patient line or the second patient line; 
	a cycler device arranged to receive and interact with the fluid handling cassette and cause the at least one pump chamber to move the dialysate solution in the first patient line or the second patient line, the cycler device including a control system arranged to control the at least one pump chamber to operate in a priming operation to force the dialysate solution into and air determine a priming volume, 
	wherein a volume of the first patient line is less than a volume of the second patient line, and 
	wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is connected to the first patient line or to the second patient line based on the priming volume.
	Claim 24 (Cancelled)
	Claim 57 (Currently Amended) The peritoneal dialysis system of claim 55, wherein the control system is arranged 
	Claim 62 (Currently Amended) The peritoneal dialysis system of claim 60, wherein the control system is arranged 
	Claim 64 (Cancelled)
	Claim 65 (Cancelled)
	Claim 66 (Cancelled)
	Claim 67 (Cancelled) 
	Claim 68 (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 22, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a peritoneal dialysis system, as claimed, specifically including to measure a priming volume, and wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is connected to the first patient line or to the second patient line based on the priming volume.
Kneip et al teaches a peritoneal dialysis system (Figures 1A-6)(paragraph [0022]: peritoneal dialysis (“PD”)) comprising: a fluid handling cassette (cassette [50]) connected to a first patient line or a second patient line configured to fluidly connect to a peritoneal cavity of a patient (paragraph [0031]: Patient port 46 connects to a patient line connected to the patient), the fluid handling cassette including at least one pump chamber (pump chambers [54a]) to move a dialysate solution in the first patient line or the second patient line, a cycler device (instrument [12]) including a control system (control scheme [70]) arranged to control the at least one pump chamber to operate in a priming operation (paragraph [0061]: priming purposes) to force the dialysate solution into and air out of the first patient line or the second patient line, wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is connected to the first patient line or to the second patient line (paragraph [0061]: For example, it is expressly contemplated to place RFID housing 200 having a RFID tag 210 on the patient line to detect whether the patient line is a standard adult patient line or a pediatric patient line, which typically has a smaller inner diameter to restrict flow.). 
However, Kneip et al does not teach “to determine a priming volume” and wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler 
Thus, independent claim 22 is allowed. Dependent claims 54-58 are allowed by virtue of being dependent upon independent claim 22.

In regards to independent claim 23, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a peritoneal dialysis system, as claimed, specifically including wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is the first type of the two types of fluid handling cassettes or the second type of the two types of fluid handling cassettes by determining the volume of the fluid used to prime the first patient line or the second patient line.
Kneip et al teaches a peritoneal dialysis system (Figures 1A-6)(paragraph [0022]: peritoneal dialysis (“PD”)) comprising: a fluid handling cassette [50] having a first patient line or a second patient line arranged to fluidly connect to a body (paragraph [0031]: Patient port 46 connects to a patient line connected to the patient), the fluid handling cassette including at least one pump [54a] to move a fluid in the patient line, a cycler device [12] including a control system [70] arranged to control the at least one pump to operate in a priming operation 
However, Kneip et al does not teach wherein the control system is arranged to detect whether the fluid handling cassette received by the cycler device is the first type of the two types of fluid handling cassettes or the second type of the two types of fluid handling cassettes “by determining the volume of the fluid used to prime the first patient line or the second patient line”, as Kneip et al teaches that the control system is arranged to detect whether the fluid handling cassette received by the cycler device is the first type of the two types of fluid handling cassettes or the second type of the two types of fluid handling cassettes by reading a cassette RFID tag (paragraph [0011]: The cassette RFID tag allows the instrument to operate with different cassettes and to know which cassette has been loaded into the instrument.)(claim 1: electronics configured to read the RFID tags)(claim 7: the electronics are configured to use the cassette RFID tag to determine a type of cassette loaded into the instrument).
Thus, independent claim 23 is allowed. Dependent claims 59-63 are allowed by virtue of being dependent upon independent claim 23.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783